Citation Nr: 0217899	
Decision Date: 12/11/02    Archive Date: 12/18/02

DOCKET NO.  02-05 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for loss of vision 
of the left eye as secondary to service-connected post 
traumatic stress disorder (PTSD) with generalized anxiety 
disorder. 

2.  Whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
loss of vision of the left eye on a direct incurrence 
basis.

3.  Whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
loss of vision of the left eye as secondary to service-
connected pterygium of the left eye.

4.  Entitlement to service connection for a psychiatric 
disorder, other than PTSD with generalized anxiety 
disorder, manifested by loss of vision of the left eye.




REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
August 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska, wherein the RO adjudicated the 
claim of entitlement to service connection for loss of 
vision of the left eye on a direct incurrence basis and as 
secondary to service-connected PTSD with generalized 
anxiety disorder.  

In written arguments, dated in November and December 2001, 
the veteran's attorney raised the issues of entitlement to 
service connection for loss of left eye vision as 
secondary to service-connected pterygium of the left eye 
and entitlement to service connection for a psychiatric 
disorder, other than PTSD with generalized anxiety 
disorder, manifested by loss of left eye vision.  The RO 
has not adjudicated these claims, which the Board deems 
are inextricably intertwined with the benefit sought on 
appeal.  Accordingly, these matters will be included in 
the remand of this appeal to the RO for further 
development.

The Board notes that in an August 1994 rating decision, 
the RO denied entitlement to service connection for loss 
of vision of the left eye on a direct incurrence basis and 
as secondary to service-connected ptygerium of the left 
eye.  The veteran was informed of the RO's decision that 
same month and he did not initiate an appeal.  Therefore, 
the August 1994 rating decision became final.  See 
38 U.S.C.A. § 7105 (West 1991).  As a result, the Board 
has framed the issues as those listed on the front page of 
this decision.  

Finally, during the pendency of this appeal, the veteran 
had also claimed entitlement to service connection for 
residuals of frostbite.  In a February 2002 rating 
decision, the RO granted service connection for residuals 
of frostbite of the right and left lower and upper 
extremities.  The veteran has not expressed disagreement 
with the "down- stream" issues of either the effective 
date or disability evaluation assigned to the PTSD; 
therefore, this matter is not before the Board.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


REMAND

The Board finds that while there is private medical 
evidence indicating that one of the health problems that 
the veteran has experienced as a result of his service-
connected PTSD was episodic blindness, there is no medical 
opinion on file addressing the relationship, if any, 
between the veteran's service-connected PTSD with 
generalized anxiety disorder and any current chronic loss 
of vision of the left eye.  Obtaining such an opinion 
would be helpful in determining the exact etiology of any 
currently present loss of vision of the left eye prior to 
final adjudication of the veteran's claims.

In addition, as noted in the Introduction section of the 
report, the veteran's attorney has sought to reopen the 
issue of entitlement to service connection for loss of 
vision of the left eye as secondary to service-connected 
pterygium of the left eye, and raised the issue of 
entitlement to service connection for a psychiatric 
disorder, other than PTSD with generalized anxiety 
disorder, manifested by loss of left eye vision.  The RO 
has not adjudicated these claims, which are inextricably 
intertwined with the claims currently on appeal.  
Accordingly, these matters will be included in the remand 
of this appeal to the RO for further development. 


Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
appellant identify the names, 
addresses, and approximate dates of 
treatment of all health care providers, 
VA and private, who have treated the 
veteran for loss of vision of the left 
eye subsequent to active service, which 
have not been previously reported to 
the VA.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folders.  
If after making reasonable efforts, the 
RO is unable to obtain all of the 
relevant records so sought, the RO must 
provide the veteran with written 
notification that it was unable to 
obtain records with respect to the 
claims.  Such notification must be in 
compliance with VCAA. 

2.  Following receipt of the above-
requested records, but in any event, 
the RO should send the claims folders 
to the appropriate specialist(s).  The 
examiner(s) must review the veteran's 
claims folders, to specifically include 
the service medical records, and this 
should be so indicated by the 
examiner(s) in the report(s).  The 
examiner(s) should be requested to 
provide an opinion(s), with complete 
rationale, as to the etiology of the 
veteran's loss of vision of the left 
eye, to include whether it is a 
manifestation of a psychiatric 
disability.  In this regard,  the 
examiner(s) must express an opinion(s) 
as to whether it is at least as likely 
as not that any currently present 
chronic loss of vision of the left eye 
was caused by the veteran's military 
service and/or his service-connected 
PTSD with generalized anxiety disorder 
or service-connected pterygium of the 
left eye, or is a manifestation of a 
psychiatric disability.  If the 
examiner(s) concludes that there is no 
causal connection between any current 
loss of vision of the left eye and 
service or the service-connected PTSD 
with generalized anxiety disorder or 
service-connected pterygium of the left 
eye, it should be indicated whether 
there has been any aggravation of loss 
of vision of the left eye as a result 
of the service-connected PTSD with 
generalized anxiety disorder or 
service-connected pterygium of the left 
eye, and if so, specify the degree of 
aggravation.  In regard to aggravation, 
a distinction should be drawn between 
any temporary exacerbation of symptoms 
as opposed to an increase in the level 
of disability beyond natural 
progression.  The complete rationale 
for any opinion(s) expressed should be 
provided in a typewritten report(s).  
Any additional clinical evaluation 
deemed necessary in this regard by any 
examiner should be scheduled.  The 
claims folders and a separate copy of 
this remand must be made available to 
and reviewed by the examiner(s).

3.  After the above development, the RO 
should review the claims folders and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the report(s) do not include 
sufficient data or adequate responses 
to the specific opinion(s) requested, 
the report(s) must be returned to the 
examiner(s) for corrective action.  38 
C.F.R. § 4.2 (2002).

4.   The RO must review the claims 
folders and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the VCAA are fully 
complied with and satisfied.

5.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the claim of 
entitlement to service connection for 
loss of left eye vision as secondary to 
service-connected PTSD with generalized 
anxiety disorder. 

6.  The RO should adjudicate the claims 
of whether new and material evidence 
has been submitted to reopen a claim 
for service connection for loss of 
vision of the left eye on a direct 
incurrence basis, whether new and 
material evidence has been submitted to 
reopen a claim for service connection 
for loss of vision of the left eye 
secondary to service-connected 
pterygium of the left eye and 
entitlement to service connection for a 
psychiatric disorder, other than PTSD 
with generalized anxiety disorder, 
manifested by loss of vision of the 
left eye.  

7.  If the benefits sought on appeal 
are not granted to the veteran 
satisfaction, or if a timely notice of 
disagreement is received with respect 
to any other matter, the RO should 
issue a supplemental statement of the 
case for all issues in appellate status 
and inform the veteran and his attorney 
of any issue with respect to which 
further action is required to perfect 
an appeal. The supplemental statement 
of the case must recite all the 
applicable laws and regulations which 
are pertinent to the issues on appeal. 

In taking this action, the Board implies no conclusion, 
either legal or factual, as to any ultimate outcome 
warranted. The appellant is free to submit any additional 
evidence he desires to have considered in connection with 
his current appeal. No action is required of the appellant 
until he is notified by the RO.

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	U.R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




